



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pinard, 2020 ONCA 346

DATE: 20200603

DOCKET: C65720

Fairburn, Nordheimer and
    Harvison Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Emmanuel Pinard

Appellant

Emmanuel Pinard, in person

Jessica Smith Joy, for the respondent

Heard: May 29, 2020 by
    Teleconference

On appeal from the convictions entered
    on April 5, 2018 by Justice Charles D. Anderson of the Ontario Court of
    Justice.

REASONS FOR DECISION



[1]

This is an appeal from two counts of break and enter, one of assault,
    one of fail to comply, and one of uttering a threat to an animal. The appellant
    was sentenced to a total of 90 days intermittent on all counts and two years
    probation.

[2]

The appellant says that the trial judge erred by relying on the evidence
    of a witness, notwithstanding that that witness failed to notice the tattoos
    and stab wounds on the appellants body. He also says that the trial judge
    erred by relying upon another witness evidence, even though that witness was
    caught lying twice. Finally, although he did not raise the issue in oral
    argument, the appellants notice of appeal takes issue with the admission of a
    prior sworn, recorded statement of the complainant (the KGB statement).

[3]

We do not agree that the trial judge made any such errors. The trial
    judge explained his credibility findings and those findings are entitled to
    deference from this court. Further, we note that the evidence of the first
    witness, that the appellant challenges, was not relied upon for identification
    purposes.

[4]

On the KGB statement issue, it was received on consent. We see no basis
    to interfere on appeal.

[5]

The appeal is dismissed, save for setting aside the victim fine
    surcharges.

Fairburn
    J.A.

I.V.B.
    Nordheimer J.A.

Harvison
    Young J.A.


